Citation Nr: 1125620	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder, claimed as a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to November 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2007, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In an October 2009 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and initial compensable evaluations for hemorrhoids and tinea pedis.  At that time, the Board remanded his claims for service connection for a low back strain and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The matter of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his tinnitus cannot be dissociated from his period of active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed below, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claim, under the VCAA.  Also, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In a March 2006 letter, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.

Moreover, in the instant case, although the Veteran's service connection claim is being granted, no disability rating or effective date will be assigned and, as set forth below, there can be no possibility of prejudice to the Veteran.  As discussed herein, no additional notice or development is indicated in the Veteran's claim.  The RO will again provide appropriate notice as to the rating criteria and effective date to be assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has tinnitus that was incurred during his active service and developed "shortly" after his discharge (see June 2007 hearing transcript at page 18).  In an April 2008 written statement, the Veteran attributed his tinnitus to noise exposure from exploding guns to which he was exposed as a member of a gun "turrent" (turret?) force.  He said that he was inside the turret without hearing protection while guns were fired.  In a June 2010 written statement, the Veteran denied exposure to loud noise during his work on the railroads when he maintained circuits and only "occasionally" was in a train's vicinity.  Therefore, he maintains that service connection is warranted for tinnitus.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal for service connection for tinnitus will be granted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records are not referable to complaints or diagnosis of, or treatment for, tinnitus.  

Post service, private medical records from A.T., M.D., dated in April 1990, indicate that the Veteran had a 20-year history of noise exposure at the railroad and that audiologic testing was performed.  In May 1990, Dr. T. diagnosed the Veteran with labyrinthopathy, tl, with a need to rule out vestibular neuronitis.

In August 2008, the Veteran underwent VA audiologic examination.  According to the VA examination report, the Veteran complained of having tinnitus since the mid-1970s after leaving service.  He could not relate the tinnitus to any specific incident or accident and said that he never mentioned it to medical personnel before that day.  The Veteran reported exposure to acoustic trauma in service from aircraft, hanger bays, paint chippers, and other shipyard noises, without hearing protection.  After service, it was noted that the Veteran worked on the railroad and that he was exposed to daily train noise without hearing protection.  Recreational activities included hunting and use of power tools and lawn equipment, for which he used hearing protection.  The Veteran stated that his first post-service hearing evaluation was in 1990.  According to the VA audiologist, since the Veteran did not report having tinnitus until after leaving service, his military noise exposure did not cause or result in tinnitus.

In January 2010, the Veteran underwent another VA audiologic examination.  According to the examination report, the Veteran complained of constant bilateral tinnitus that became noticeable shortly after discharge.  He reported exposure to loud noise in service and was also exposed to occupational and recreational acoustic trauma.  He did not report having tinnitus until the August 2008 VA examination.  The VA audiologist said that the Veteran did not have service-connected hearing loss to relate his tinnitus to, thus, tinnitus cannot be related to hearing loss at discharge.  The Veteran was referred for further evaluation.

In February 2010, the Veteran underwent VA ear disease examination.  According to the examination report, the Veteran had a history of intermittent tinnitus that began shortly after he was discharged from active service in 1971.  It was noted that the Veteran retired in 1989 from his usual occupation as a railroad worker.  In the VA examiner's opinion, the Veteran's tinnitus was less likely as not related to his active service.  The examiner said that the rationale for her opinion was supported by (a) the April 1990 private treatment record that documented that the Veteran had a 20 year history of noise exposure at the railroad; (b) the May 1990 private medical record that included a diagnosis of labyrinthopathy tl with a need to rule out vestibular neuronitis; and (c) review of the Veteran's service treatment records indicating no evaluation and/or treatment for tinnitus or ear disease.

However, as to whether the Veteran has tinnitus related to active service, the evidence is in equipoise.  The Veteran maintains that he developed tinnitus shortly after his discharge from active service, to which he attributes the onset of his current tinnitus disorder.  In April 1990, a private physician noted the Veteran's 20-year reported history of noise exposure while working on the railroad and, in August 2008, a VA audiologist noted the Veteran's history of noise exposure in service and while working on the railroad, and concluded that it was unlikely that tinnitus was related to service.  

Then, in January 2010, a VA audiologist also noted the Veteran's history of noise exposure in service and while working for the railroad, that was not reported until 2008, and noted that the Veteran did not have service-connected hearing loss to relate tinnitus to, thus tinnitus could not be related to a hearing loss at discharge, and referred the Veteran for further evaluation.  According to a February 2010 VA ear diseases examination report, the examiner concluded that tinnitus was less likely as not related to service, and based her opinion upon review of the April and May 1990 private medical records and the absence of complaint or treatment for tinnitus in the service medical records.  However, in offering their assessments, neither the August 2008 nor the February 2010 examiners acknowledged the Veteran's report of having chronic and recurrent tinnitus problems since service.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a medical opinion based solely on the absence of documentation in the record is inadequate).

Most significantly, however, the Veteran stated that he has experienced tinnitus since shortly after his discharge from active service, an allegation that the Veteran is considered competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Board has no reason to doubt the Veteran's credibility.

Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has tinnitus that its onset during active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, the claim for entitlement to service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a low back disorder that he vigorously contends had its onset during his active military service.  In June 2010, the Veteran submitted a written statement and additional evidence in support of his claim.  All of these documents pertain to his current claim and some have not been reviewed by the RO (see e.g., November 14, 2009 treatment record from M.J.B., a chiropractor).  A waiver of consideration by the RO did not accompany these documents and the RO did not issue a supplemental statement of the case (SSOC) after the records were received.  See 38 C.F.R. § 20.1304(c) (2010).  The United States Court of Appeals for the Federal Circuit has invalidated the regulations that empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran or his representative.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for a low back disorder, claimed as a low back strain, with consideration of the additional evidence submitted since the May 2010 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


